Citation Nr: 0331401	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a back condition.

2.	Entitlement to service connection for a neck problem.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.



REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.		The RO shall attempt to obtain any 
medical reports associated with the 
veteran's laminectomy of the lumbar spine 
and the removal of one of his discs, which 
the he claimed he underwent in 2001.  (See 
VA examination report dated in September 
2001.)  If no such medical records exist, 
or if the RO is not able to obtain these 
records, it should note that in the 
veteran's claims file.  

2.	After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an 
updated VA examination by the 
appropriate physician to determine the 
nature and severity of any back and neck 
injuries.  This examination should also 
include updated X-ray examinations of 
the veteran's back and neck.  The 
radiology reports associated with these 
X-ray examinations should be associated 
with this claims file, forwarded to the 
examiner and reviewed prior to the 
preparation of the examination report.  
The claims folder and copy of this 
remand must be made available to the 
examiner prior to the examination.  The 
examiner should review all examination 
reports, including but not limited to 
the veteran's service records and the VA 
examination reports.  (See service 
records dated in January 1961, tabbed on 
the right with yellow flags and located 
in a manila envelope stamped "Service 
Department Records Envelope," which is 
located at the back of the claims file.)  

3.	The examiner is requested to 
express an opinion as to whether the 
veteran currently has a back injury 
and/or a neck injury.  If so, an opinion 
is requested to determine whether it is 
etiologically related to the accident 
and resulting injuries that the veteran 
suffered in service.  (See service 
medical records dated in January 1961.)  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached. 

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

5.		To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




